Name: 2004/545/EC: Commission Decision of 8 July 2004 on the harmonisation of radio spectrum in the 79 GHz range for the use of automotive short-range radar equipment in the Community (notified under document number C(2004) 2591)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  land transport;  organisation of transport
 Date Published: 2004-07-13; 2005-10-12

 13.7.2004 EN Official Journal of the European Union L 241/66 COMMISSION DECISION of 8 July 2004 on the harmonisation of radio spectrum in the 79 GHz range for the use of automotive short-range radar equipment in the Community (notified under document number C(2004) 2591) (Text with EEA relevance) (2004/545/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Decision No 676/2002/EC of the European Parliament and of the Council of 7 March 2002 on a regulatory framework for radio spectrum policy in the European Community (Radio Spectrum Decision) (1), and in particular Article 4(3) thereof, Whereas: (1) In its Communication to the Council and the European Parliament of 15 September 2003, entitled Information and Communications technologies for safe and intelligent vehicles (2), the Commission announced its intention to improve road safety in Europe, to be known as the eSafety initiative. Such improvements can in particular be achieved by using new information communications technologies and intelligent road safety systems such as automotive short-range radar equipment (SRR). The Council also called on 5 December 2003, in its Conclusions on road safety (3), for the improvement of vehicle safety through the promotion of new technologies such as electronic safety. (2) The rapid and coordinated development and deployment of short-range radar within the Community requires that harmonised radio frequency bands be available without delay and on a stable and permanent basis, so as to provide confidence to industry to make the necessary investments. (3) With a view to such harmonisation, a mandate (4) was issued on 5 August 2003 by the Commission to the European Conference of Postal and Telecommunications Administrations (CEPT), pursuant to Article 4(2) of Decision 676/2002/EC, to harmonise radio spectrum and to facilitate a coordinated introduction of automotive short-range radar (SRR) systems. (4) As a result of that mandate, the 79 GHz range band has been identified by the CEPT, acting through its Electronic Communications Committee (the ECC), as the most suitable band for long-term and permanent development and deployment of short-range radar. The ECC has concluded that operation of the band should proceed on a non-interference and non-protected basis, in accordance with Radio Regulations adopted by the International Telecommunications Union and pursuant to technical specifications set out by the ECC in its decision of 19 March 2004. (5) The results of the work carried out pursuant to the mandate given to CEPT as regards identification of a long-term and permanent band for short-range radar are acceptable and should be made applicable in the Community in order to ensure the availability and efficient use of the radio spectrum necessary for the establishment and functioning of the internal market. The use of short-range radar in the 79 GHz band should therefore be allowed as soon as possible and by 1 January 2005 at the latest so as to encourage the industry to develop, manufacture and market SRR equipment operating on that band. (6) Short-range radar should be used with due consideration to health and safety of the user and any other person, taking in particular account the Council Recommendation 1999/519/EC of 12 July 1999 on the limitation to exposure of the general public to electromagnetic fields (0 to 300 GHz) (5) and Article 3.1(a) of Directive 1999/5/EC of the European Parliament and of the Council of 9 March 1999 on radio equipment and telecommunications terminal equipment and the mutual recognition of their conformity (6). (7) The measures provided for in this Decision are in accordance with the opinion of the Radio Spectrum Committee, HAS ADOPTED THIS DECISION: Article 1 The purpose of this Decision is to harmonise the conditions for the availability and efficient use of the 79 GHz range radio spectrum band for automotive short-range radar equipment. Article 2 For the purposes of this Decision, the following definitions shall apply: (a) 79 GHz range radio spectrum band shall mean the frequency range between 77 and 81 gigahertz; (b) automotive Short-Range Radar equipment shall mean equipment providing road vehicle based radar functions for collision mitigation and traffic safety applications; (c) a non-interference and non-protected basis shall mean that no harmful interference may be caused to other users of the band and that no claim may be made for protection from harmful interference received from other systems or services operators operating in that band. Article 3 The 79 GHz range radio spectrum band shall be designated and made available for automotive short-range radar equipment as soon as possible and no later than 1 January 2005, on a non-interference and non-protected basis. The maximum mean power density shall be of  3 dBm/MHz effective isotropic radiated power (e.i.r.p.) associated with a peak limit of 55 dBm e.i.r.p. The maximum mean power density outside a vehicle resulting from the operation of one short-range radar shall not exceed  9 dBm/MHz e.i.r.p. Article 4 This Decision is addressed to the Member States. Done at Brussels, 8 July 2004. For the Commission Erkki LIIKANEN Member of the Commission (1) OJ L 108, 24.4.2002, p. 1. (2) COM(2003) 542. (3) 15058/03 TRANS 307. (4) Mandate to CEPT to harmonise radio spectrum to facilitate a coordinated EU introduction of automotive short-range radar systems. (5) OJ L 199, 30.7.1999, p. 59. (6) OJ L 91, 7.4.1999, p. 10; Directive as amended by Regulation (EC) No 1882/2003 (OJ L 284, 31.10.2003, p. 10).